NO. 12-19-00406-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 HOWARD MARK HUFFMAN,                              §      APPEAL FROM THE 3RD
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
         Howard Mark Huffman, acting pro se, filed a notice of appeal on December 9, 2019. The
notice states, “I want to open the following cause number on appeal, the number being: 30043.”
The record indicates that Appellant was convicted of aggravated kidnapping and aggravated sexual
assault, and sentence was imposed on October 28, 2011. He subsequently filed a pro se motion to
obtain trial documents in forma pauperis and the trial court granted the motion on August 28, 2019.
The record does not otherwise indicate the existence of a new final judgment or other appealable
order.
         Accordingly, on December 10, the Clerk of this Court notified Appellant that the notice of
appeal failed to show the jurisdiction of this Court, i.e., there is no final judgment or appealable
order contained therewith. The notice informed Appellant that the appeal would be dismissed
unless the information was amended on or before January 9, 2020, to show the jurisdiction of this
Court. This deadline expired without an amended notice of appeal or other response from
Appellant.
         To the extent Appellant attempts to appeal from his convictions, we note that Appellant
previously appealed and this Court affirmed Appellant’s convictions. 1 See Huffman v. State, No.
12-12-00021-CR, 2013 WL 6797775 (Tex. App.—Tyler Dec. 20, 2013, pet. dism’d) (mem. op.,
not designated for publication). Our mandate issued on April 14, 2014 and Appellant’s convictions
are final. He is not entitled to a second appeal of those same convictions. See Confer v. State,
No. 03-19-00043-CR, 2019 WL 908289, at *1 (Tex. App.—Austin Feb. 22, 2019, pet. ref’d)
(mem. op., not designated for publication). Only the Texas Court of Criminal Appeals possesses
jurisdiction in final post-conviction felony proceedings. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991). And to the extent Appellant attempts to present a
complaint regarding his motion to obtain trial documents, the trial court granted that motion. See
Monakino v. State, No. 01-14-00361-CR, 2017 WL 6523919, at *2 (Tex. App.—Houston [1st
Dist.] Dec. 21, 2017, no pet.) (mem. op., not designated for publication) (appeal became moot once
appellant received all relief sought in appeal). Accordingly, for these reasons, we dismiss
Appellant’s appeal for want of jurisdiction.
Opinion delivered January 15, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
        The court of criminal appeals dismissed Appellant’s petition for discretionary review as untimely filed. See
Huffman v. State, PD-0140-14 (Tex. Crim. App. Feb. 26, 2014) (order).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 15, 2020


                                         NO. 12-19-00406-CR


                                  HOWARD MARK HUFFMAN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 30043)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.